DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the Applicant’s reply of 5 October 2021, the claims were amended. Based on these amendments, the claim objections and the rejections under 35 U.S.C. 112 set forth in the previous office action have been withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Patent Application Publication No. JP 2011-218704 (“Sorimoto”), cited in an IDS.
Regarding claim 6, Sorimoto discloses an undercut processing mechanism (the undercut processing mechanism; see Figures 1, 2, 4, and 6 and lines 321-329 of the previously provided translation) that is attached to and used in a molding die (the molding die apparatus 10; see Id.) for forming a molded product (the molded product P; see Id.) having an undercut portion (the undercut portion P1; see Figure 2 and lines 331-337), the undercut processing mechanism allowing the undercut portion to be demolded (see Figure 2 and lines 534-542), the undercut processing mechanism comprising:
a holder (the holder 30; see Figures 1, 2, 4, and 6 and lines 347-355) attached to the molding die or formed integrally with the molding die (see Figures 1 and 2 and lines 363-369);
a sliding piece (either of the two connecting members 51 and 52; see Figures 1, 2, 5, and 6 and lines 401-406) configured to form a part of a mold core (in combination with the first and second molded cores 61 and 62 of the undercut molding core 60; see Figures 1, 2, 5, and 6 and lines 401-406 and 464-470) for forming the undercut portion (see Figures 1 and 2 and lines 464-470), the sliding piece being configured to be slidable relative to the holder (see Figures 1, 2, 5, and 6 and lines 401-406) such that the mold core is moved (see Figures 1, 2, 5, and 6) so as to demold the undercut portion (see Figure 2 and lines 534-542); and

wherein the holder includes:
a first holder member (the rear half of the holder 30 in the view of Figure 6) having a first end portion wall (see Figure 9, particularly the wall in which the guide holes 32 and 33 are formed) that closes an upper end of the first holder member (see Figures 6 and 9) and a first opening (either of the guide holes 32 and 33; see Figures 6 and 9 and lines 371-375) through which the sliding piece slides (see Figures 5-7 and lines 371-375), and
a second holder member (the front half of the holder 30 in the view of Figure 6) having a second side surface (the surface of the front half of the holder 30 that is in contact with the side of the wall of the rear half of the holder 30 in which the guide holes 32 and 33 are formed; see Figures 6 and 9) which is flush with a first side surface of the first holder member (at least in portions; see Figure 6, which shows the halves of the holder 30 flush with one another at the upper end except where openings are provided; note that the halves of the Applicant’s holder are only flush in areas without openings; see the Applicant’s Figure 14) and a second end portion wall that closes an upper end of the second holder member (see Figure 6, particularly the wall in which the guide holes 32 and 33 are formed), and
the first opening includes a first side which is closed by a portion of the second side surface (see Figure 6; the front half of the holder 30 closes a portion of each of the guide holes 32, 33), such that the portion of the second side surface of the second 
For purposes of expediting prosecution, the Examiner would like to note that, at present, the difference between the structure shown in Figure 6 of Sorimoto and that shown in the Applicant’s Figure 14 is considered to represent a change in shape that does not affect the functioning of the device and, therefore, does not patentably define over Sorimoto. See MPEP 2144.04(IV)(B), which discusses In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).

Regarding claim 17, please see the rejection of claim 6. The connecting members 51, 52 represent first and second sliding pieces, and the guide holes 32, 33 represent first and second openings. Also, like the front half of the holder 30, the rear half of the holder 30 serves to support the connecting members 51, 52 in the direction at issue (i.e., generally into and out of the page in Figure 6) to prevent the connecting members 51, 52 from being tilted.

claim 18, Sorimoto discloses a molding die (the molding die apparatus 10; see Figures 1 and 2 and lines 321-329) comprising the undercut processing mechanism as claimed in claim 6 (see the rejection of claim 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sorimoto in view of Japanese Patent Application Publication No. JP 2010-83033 (“Sorimoto 2”), cited in an IDS.
Regarding claim 8, Sorimoto discloses a core pin (the pin-shaped core 70; see Figures 2, 6, 7, and 9 and lines 371-375) having an outer circumferential surface (see Figures 2, 6, 7, and 9) that has a shape along an inner circumferential surface of a cylindrical portion of the molded product (the core 70 forms the inner hole P2 in the undercut portion P1; see Figure 2 and lines 371-375), wherein the core pin is structured to pass through the holder (see Figures 2, 6, 7, and 9).
Sorimoto does not disclose that the core pin is structured to pass through the retaining piece. However, such an arrangement is known in the art. For example, see the core 50 and its tip 51 in Figures 1, 2, 5, 6, and 8 of Sorimoto 2, where the core 50 passes through the holding piece portions 24, i.e., the retaining piece.
.

Allowable Subject Matter
Claims 1-3, 9, 12-16, and 19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 requires an undercut processing mechanism comprising a holder, a sliding piece configured to be slidable relative to the holder, a retaining piece configured to retain the sliding piece, and a support member configured to support the sliding piece so as to prevent the sliding piece from being tilted when the sliding piece slides. A projection is formed on an upper end surface of the retaining piece so as to project in a demolding direction, and a plate-shaped support wall projects from an upper surface of the projection in the demolding direction, with the support wall forming the support member.
As discussed in the office action dated 17 August 2021, it is known in the art to provide an undercut processing mechanism with a support member. See the guide holes 32 and 33 in Sorimoto as well as the inclined strips 57 and 58 and inclined grooves 33 and 34 in U.S. Patent Application Publication No. 2014/0141115 (“Sorimoto 3”). However, the prior art does not disclose or suggest an undercut processing mechanism in which a projection is formed on claim 1.
Claims 2, 3, 12, and 13 are allowed based on their dependency from claim 1. Claim 9 is allowed based on its incorporation of claim 1.
Claim 14 requires an undercut processing mechanism comprising a holder, a sliding piece configured to be slidable relative to the holder, a retaining piece configured to retain the sliding piece, and a support member configured to support the sliding piece so as to prevent the sliding piece from being tilted when the sliding piece slides. An outer wall of the sliding piece slides relative to an inner wall of the holder, and a projection is formed on the outer wall of the sliding piece or in the inner wall of the holder so as to protrude outward in a direction perpendicular to both a demolding direction and a mold opening direction. The projection includes a portion that protrudes from an end part of the projection in the mold opening direction. A diagonal groove is formed in the inner wall of the holder or in the outer wall of the sliding piece, and the projection engages with and slides in the diagonal groove, with the projection and diagonal groove cooperating together to form the support member.
As discussed in the office action dated 17 August 2021, it is known in the art to provide an undercut processing mechanism with a support member. See the guide holes 32 and 33 in Sorimoto as well as the inclined strips 57 and 58 Sorimoto 3. Specifically, these inclined strips 57, 58 and inclined grooves 33, 34 were used in the rejection of claim 14, with the inclined strips 57, 58 representing projections and the inclined grooves 33, 34 representing diagonal grooves. See paragraphs 32-37 of the office action.
Claim 14 now recites that the projection includes a portion that protrudes from an end part of the projection in the mold opening direction (with the projection as a whole protruding in a direction perpendicular to the mold opening direction). The arrangement of Sorimoto 3 is typical of the prior art where corresponding projections and grooves prevent tilting along a first horizontal axis, while some other structure prevents tilting along a second horizontal axis perpendicular to the first. With respect to Figure 9 of Sorimoto 3, the inclined strips 57, 58 and inclined grooves 33, 34 prevent tilting left and right (although the holder and its grooves 33, 34 are not shown in Figure 9), while contact between the parts 53 prevents tilting into and out of the page (see paragraph 57). In the present application, the addition of the portion that protrudes from the end part of the projection in the mold opening direction serves essentially the same function as the parts 53. See the Applicant’s Figure 25. The prior art does not disclose or suggest such a feature.
Claims 15 and 16 are allowed based on their dependency from claim 14. Claim 19 is allowed based on its incorporation of claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Response to Arguments
The Applicant's arguments filed 5 October 2021 with respect to the rejection of claim 6 have been fully considered, but they are not persuasive. See the rejection of claim 6 above based on Sorimoto. Specifically, while the Examiner recognizes the distinctions between what is shown in Figure 6 of Sorimoto and what is shown in the Applicant’s Figure 14, claim 6 does not define over Sorimoto. The Applicant notes that, in Sorimoto, the portion of the side surface of one holder member that closes a guide hole is not flush with the side surface of the other holder member. However, this is not what claim 6 requires. Claim 6 recites that a second side surface is flush with a first side surface and that the first opening is closed by a portion of the second side surface. Note that, in both Sorimoto and the present application, the side surfaces are not flush along their entire lengths (and claim 6 does not require this feature). See Figure 6 of Sorimoto and the Applicant’s Figure 14.
The Applicant’s arguments with respect to the rejection of claim 14 have been fully considered and are persuasive in view of the amendments to the claim. See the discussion above under the heading Allowable Subject Matter. Therefore, the rejection of claim 14 has been withdrawn. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571) 270-1287. The examiner can normally be reached Monday-Thursday, 10:00 AM-7:00 PM ET, and Friday mornings.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John J DeRusso/Examiner, Art Unit 1744                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726